PER CURIAM.
Maurice Burel Light appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rules of Criminal Procedure 3.850 and 3.800(a). Light sets forth a number of substantive claims attacking his plea and sentence. All are without merit. In addition, Light asserts that he is entitled to relief because he was sentenced under unconstitutional sentencing guidelines, in reliance on our decision in Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998). However, Light does not allege how the unconstitutional guidelines affected his sentence, and his claim is not facially sufficient. Consequently, the order of the trial court is affirmed without prejudice to Light filing a facially sufficient claim pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000).
Affirmed.
CAMPBELL, A.C.J., and PARKER and CASANUEVA, JJ., Concur.